Citation Nr: 0626859	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04- 24 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits based on a pending claim 
for special monthly pension, based on the need for aid and 
attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel


INTRODUCTION

The veteran had active service from December 1944 until July 
1946.  The veteran died in November 2002, and the appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from December 2002 and September 2003 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran submitted a claim for special monthly pension 
based on the need for aid and attendance, which was received 
by VA on October 30, 2002.

2.  The veteran died on November [redacted], 2002. 

3.  At the time of the veteran's death, the record 
established eligibility for special monthly pension based on 
the need for aid and attendance effective from October 30, 
2002, and such eligibility terminated on October 31, 2002, 
the last day of the month before his death.  

4.  The veteran's eligibility for special monthly pension 
terminated prior to payment becoming due or payable.




CONCLUSION OF LAW

The criteria for accrued benefits based on a pending claim 
for special monthly pension, based on the need for aid and 
attendance, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5121 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.31, 
3.500(g)(1), 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As outlined below, the law is dispositive in this case.  The 
United States Court of Veterans Appeals has held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Relevant law and regulations

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  The entitlement of the accrued benefits claimant 
is derived from the veteran's entitlement, and the accrued 
benefits claimant cannot be entitled to a greater benefit 
than the veteran would have received had he lived.  Zevalkink 
v. Brown, 6 Vet. App. 483, 489-90 (1994).

The Board notes that the statute was amended in January 2003 
to eliminate the two-year restriction on the payment of 
accrued benefits.  The revision to the statute, applies only 
to deaths occurring on or after the date of enactment, which 
was December 16, 2003.  See the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 
2003).  Because the veteran's death occurred in November 
2002, the appellant's claim must be considered under the 
version of 38 U.S.C.A. § 5121(a) previously in effect, which 
limited eligibility for accrued benefits to a two-year 
period.

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  Accrued 
benefits, in contrast to "death benefits" such as dependency 
and indemnity compensation (DIC), death compensation, and 
death pension, "are sums owing to the veteran for prior 
periods, but unpaid at the time of death."  Zevalkink, 102 
F.3d at 1242 (holding that accrued benefits are amounts "due 
and unpaid" prior to the veteran's death and are not in the 
nature of death benefits of the type referred to in 38 U.S.C. 
§ 5310).  Under 38 U.S.C.A. § 5121(c), the only requirement 
imposed regarding a claim for accrued benefits is that the 
application must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c) (West 1991 & Supp. 2002).

Payment of monetary benefits will commence the month 
following the effective date of the award.  38 C.F.R. § 3.31 
(2005).

The effective date of discontinuance of compensation, 
dependency and indemnity compensation, or pension by reason 
of the death of the payee is the last day of the month before 
death occurred.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. 
§ 3.500(g)(1) (2005).

Analysis

The facts in this case are not in dispute, and are summarized 
herein.  The veteran's claim for special monthly pension, 
based on the need for aid and attendance of another, was 
received on October 30, 2002.  The veteran died on November 
[redacted], 2002.  The rating decision dated in September 2003 found 
the veteran to be entitled to special monthly pension due to 
the need for aid and attendance.  While, the RO found that 
the claim for special monthly pension was received on 
November 1, 2002, the Board notes that the document at issue 
was date stamped by the RO both on October 30, 2002 and 
November 1, 2002.  Therefore, the Board will grant the 
benefit of the doubt in favor of the veteran and conclude 
that the correct date that the claim was received was October 
30, 2002.  

Pursuant to the provisions of 38 C.F.R. § 3.400(b)(1)(ii) 
(2005), the effective date of an award of increased pension 
is the date of receipt of a claim, or the date entitlement 
arose, whichever is later.  It is conceded that the veteran's 
entitlement to special monthly pension based on the need for 
aid and attendance arose prior to the date of his claim.  As 
such, the effective date of the veteran's eligibility for 
special monthly pension benefits is October 30, 2002.

The provisions of 38 C.F.R. § 3.500(g)(1) establish that an 
award of pension terminates the last day of the month before 
a payee's death.  As such, the veteran's eligibility for 
special monthly pension benefits terminated on October 31, 
2002.  

Pursuant to 38 C.F.R. § 3.31, the payment of monetary 
benefits (i.e. special monthly pension) may not be made prior 
to the first day of the calendar month following the month in 
which the award became effective.  Beneficiaries will be 
deemed to be in receipt of monetary benefits during the 
period between the effective date of the award and the date 
payment commences.  

As noted above, pursuant to 38 C.F.R. § 3.400, as the 
veteran's claim for special monthly pension based on aid and 
attendance was received on October 30, 2002, the effective 
date of his award of special monthly pension based on the 
need for aid and attendance is October 30, 2002.  Hence, 
payment of special monthly pension based on the need for aid 
and attendance could not be made prior to November 1, 2002, 
the first day of the calendar month following the month in 
which the award became effective.  However, pursuant to 38 
C.F.R. § 3.500(g)(1), the veteran's award of special monthly 
pension based on the need for aid and attendance terminated 
the last day of the month before his death.  The last day of 
the month before the veteran's death was October 31, 2002.  
As such, the veteran's award of special monthly pension based 
on the need for aid and attendance terminated October 31, 
2002, prior to November 1, 2002, the earliest date of the 
period for which payment could be made.  Hence, at the time 
of the veteran's death on November [redacted], 2002, no special 
monthly pension benefits were due or payable to the veteran.  
As there existed no special monthly pension monetary benefits 
due or payable to the veteran at the time of his death, the 
appellant is not entitled to accrued benefits based on the 
posthumous award of special monthly pension based on the need 
for aid and attendance, based on a pending claim at the time 
of his death.


ORDER

Entitlement to accrued benefits based on a pending claim for 
special monthly pension, based on the need for aid and 
attendance, is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002 & Supp. 2005).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A review of the record demonstrates that further development 
is also required in order for VA to satisfy its duty to 
assist under the VCAA.  This becomes evident upon a reading 
of the February 2004 statement by the claimant.  The February 
2004 statement by the claimant noted the apparent failure to 
obtain, or account for the absence of, various medical 
records.  Specifically, it was noted that the veteran was 
treated in the 1950's and 1960's at VA facilities in Grand 
Island, Nebraska and Topeka, Kansas. 

Following a review of the claims folder, no records from the 
VAMC in Grand Island, Nebraska and Topeka, Kansas, have been 
identified.  Moreover, there is no indication in the record 
that the RO undertook reasonable efforts to obtain such 
documents.  As such, additional development is required in 
order for VA to fulfill its obligations under the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VAMC's in Grand Island, 
Nebraska and Topeka, Kansas, and request 
all records pertaining to the veteran 
since service, not already of record, to 
particularly include treatment in the 
1950's and 1960's.  If no records are 
located, then the claims file must 
indicate this fact.

2.  Thereafter, the RO should readjudicate 
the issue on appeal of entitlement to 
service connection for the cause of the 
veteran's death.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


